Citation Nr: 1712749	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 4, 2010 and in excess of 70 percent therefrom.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability prior to June 4, 2010.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing conducted at the RO in New York, New York.  This transcript has been associated with the file.  In February 2017, the Veteran and his representative were notified via letter that the VLJ who conducted the August 2011 hearing was unavailable to participate in the decision of the Veteran's appeal.  The Veteran was given an opportunity to request another hearing before a different VLJ.  This letter also noted that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Board did not receive a timely response from the Veteran.  As such, the Board will proceed with adjudication of his claims.   

In November 2012, the Board most recently remanded this matter to obtain a VA examination and additional VA medical and Social Security Administration (SSA) records.  The RO has since complied with the Board's directives.  Accordingly, this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, in August 2016, the RO issued a rating decision granting a 70 percent rating for the Veteran's PTSD and a TDIU, both effective as of June 4, 2010.  Nevertheless, as this award does not constitute a full grant of the benefits sought, the claims for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that prior to March 3, 2008, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas.

2.  From March 3, 2008, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated at any time.  

3.  The preponderance of the evidence is against a finding that prior to March 3, 2008, the Veteran's service-connected PTSD was of such severity as to preclude him from securing or following a substantially gainful occupation. 
  
4.  From March 3, 2008, the Veteran's service-connected PTSD was of such severity as to preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Prior to March 3, 2008, the criteria for a 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but no higher, for PTSD have been met from March 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2016).

3.  Prior to March 3, 2008, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met from March 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See November 2007 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His pertinent service treatment records are of record.  VA Medical Center and SSA records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


PTSD

The Veteran contends that his PTSD symptoms have worsened such that he is entitled to a higher disability rating than assessed by the RO.  See June 2010 VA Form 9.  Nevertheless, as explained more fully below, the Board finds that a 70 percent rating is warranted from March 3, 2008.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as can practicably be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

For the period prior to June 4, 2010, the Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2016).  Under these criteria, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  The next higher rating of 70 percent requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
For the period from June 4, 2010 onward, the Veteran's PTSD has been rated as 70 percent disabling under the General Rating formula for Mental Disorders.  Id.  The next highest rating of 100 percent requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self/others; intermittent inability to perform activities of daily living (such as maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

In light of the applicable legal criteria above, the preponderance of the evidence fails to show a higher 70 percent rating is warranted prior to March 3, 2008 for service-connected PTSD.  In pertinent part, the Veteran's PTSD has not resulted in occupational and social impairment with deficiencies in most areas including work, judgment, thinking and mood, as well as family and interpersonal relations.  Particularly, the evidence dated prior to March 3, 2008 shows symptomatology of suicidal ideations and depression.  See January and October 2007 VA Medical Center (VAMC) records.  However, PTSD caused no more than mild impairment in social and work functioning.  See December 2007 VA Examination.  

From March 3, 2008 onward, however, the Board finds that PTSD is shown to have resulted in symptomatology commensurate with a 70 percent schedular evaluation.  On March 3, 2008 the Veteran underwent a VA examination, which documented symptoms of distressing recollection of combat experiences, nightmares, emotional numbness, sleep difficulties, difficulty concentrating, problems with memory, chronic irritability, rage outbursts, increased startle response, social isolation, and depression.  The examiner noted that these symptoms markedly impact the Veteran's ability to conduct daily activities and make him unlikely to be able to work in competitive employment.  The examiner assessed the Veteran with a Global Assessment of Functioning (GAF) scale of 45.  

Later evidence also consistently shows similar severe symptomatology.  For instance, a March 2009 VAMC treatment note documented symptoms of nightmares, intrusive recollections, hypervigilance, fear of outbursts of rage, chronic irritability, poor sleep, panic attacks, depression, and suicidal ideations and indicated that these symptoms would likely prevent the Veteran from being considered for competitive employment.  The treatment provider also assessed a GAF score of 47.  In addition, Dr. A. M., a treating psychiatrist from the VA, provided an April 2009 statement indicating that the Veteran exhibited similar symptomatology and was permanently and totally disabled.  He assessed the Veteran with a GAF score of 45.  See April 2009 Dr. A. M. Statement.  Lastly, the Veteran underwent a VA examination in March 2010, where he exhibited symptoms of markedly diminished interest in activities, obsessive ritualistic behavior, difficulty sleeping, difficulty concentrating, chronic suicidal ideations, hypervigilance, exaggerated startle response, and severe depression.  The examiner determined that the Veteran's unemployment was due to interference from his depressive symptoms associated with PTSD.  The examiner also assessed the Veteran with a GAF score of 51.  See March 2010 VA Examination. 

The Board notes that the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, even though not all the listed symptoms compatible with a 70 percent rating are shown above, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since March 3, 2008. 

Likewise, the GAF scores of 45, 45, and 47 are supportive of the assignment of a 70 percent disability rating.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this regard, the Veteran has consistently exhibited suicidal ideations, depression, anger issues, and little to no social involvement outside of his own home.  See March 2009 VAMC records and April 2009 VA Medical Opinion.  The Board notes that while the assignment of a GAF score of 51 during the March 2010 VA examination would suggest that a lower rating was warranted, the descriptions of the Veteran's symptomatology more adequately identifies the severity of his psychiatric condition.  

Certainly, in this case, the symptomatology identified above more closely approximates the criteria for a 70 percent evaluation.  38 C.F.R. § 4.126 (2016).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for service-connected PTSD is warranted from March 3, 2008 forward.  

The Board emphasizes that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptomatology.  However, VAMC records and VA examinations are negative for symptoms akin to a 100 percent evaluation.  See March 2010 and August 2016 VA Examinations and VAMC records.  Specifically, the Veteran has not been shown to exhibit persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Moreover, he has maintained a relationship with his wife, children and grandchildren.  See August 2011 Board Hearing.  He was able to be around other people, even if to a limited degree.  Id.  In addition, besides short-term memory loss, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Correspondingly, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during the appeal period. 

TDIU

As noted in the introduction above, the Veteran has been granted TDIU from June 4, 2010, in an August 2016 rating decision.  As such, the Board will address entitlement to TDIU prior to June 4, 2016.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In light of the applicable criteria, the Veteran has not met the threshold requirements for a TDIU prior to March 3, 2008.  He has also not been shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability prior to March 3, 2008.  Therefore, a TDIU is not warranted for this period.  However, as previously determined in this decision, the Veteran is entitled to a 70 percent rating for PTSD from March 3, 2008.  Accordingly, the Veteran has met the criteria for eligibility for a TDIU under 38 C.F.R. § 4.16(a) beginning March 3, 2008.  Therefore, the pertinent question is whether, during this period, the Veteran's PTSD precluded substantially gainful employment.

In this regard, the Board finds that beginning March 3, 2008 the Veteran's service-connected PTSD has prevented him from obtaining and maintaining substantially gainful employment.  Compellingly, as indicated above, since March 3, 2008, VA examiners and treatment providers have found it unlikely that the Veteran can engage in competitive employment given the symptoms associated with his PTSD.  This evidence is further supported by the fact the Veteran reported he has struggled to gain and maintain employment because of his chronic PTSD.  See August 2011 Hearing Testimony.  In pertinent part, he reported being last employed in 2006 but ultimately becoming overwhelmed and unable to deal with the work.  Id.  

The Board finds the Veteran's reports of the impact of his symptoms on his ability to work to be competent and credible evidence.  He is competent to report on factual matters of which he has first-hand knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).

Likewise, the Board will afford the Veteran the benefit of the doubt and find that since March 3, 2008 he has been unable to obtain and maintain any form of substantially gainful employment due to his service-connected PTSD.  Therefore, as of March 3, 2008, the criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted, during any period on appeal.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.   "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, for each period on appeal, and no referral for extraschedular consideration is required.  A comparison between the levels of severity of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  

In pertinent part, the Veteran's PTSD symptoms have been characterized by occupational and social impairment with reduced reliability and productivity prior to March 3, 2008 and by occupational and social impairment with deficiencies in most areas beginning March 3, 2008.  Specifically, prior to March 3, 2008 symptoms of depression and suicidal ideations have resulted in mild social and work impairment, which is adequately contemplated by the rating criteria for a 50 percent evaluation.  Since March 3, 2008, symptoms have been manifested by difficulty sleeping, irritability, anger, hypervigilance, anxiety, depression, social isolation, low motivation and energy, suspiciousness, panic attacks, lack of concentration and short-term memory, suicidal ideations and difficulty maintaining relationships.  These symptoms are adequately contemplated by the rating criteria for a 70 percent evaluation.  Accordingly, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.


ORDER

Entitlement to a rating in excess of 50 percent prior to March 3, 2008, for PTSD is denied.

Entitlement to a 70 percent rating, but not higher, for PTSD beginning March 3, 2008, is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

Entitlement to a TDIU prior to March 3, 2008 is denied.

Entitlement to a TDIU beginning March 3, 2008 is granted, subject to controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


